UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3462 Meeder Funds Trust 6125 Memorial Drive Dublin,OH43017 Bruce McKibben c/o Meeder Funds Trust 6125 Memorial Drive Dublin,OH43017 Registrant’s telephone number, including area code:800-325-3539 Date of fiscal year end:December 31, 2013 Date of reporting period:March 31, 2013 Item 1.Schedule of Investments. Schedule of Investments March 31, 2013 (unaudited) Muirfield Fund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 95.3% Consumer Discretionary - 10.9% Brunswick Corp. Children's Place Retail Stores, Inc./The (3) Comcast Corp. Cooper Tire & Rubber Co. Home Depot, Inc./The Lear Corp. Leggett & Platt, Inc. Live Nation Entertainment, Inc. (3) Mohawk Industries, Inc. (3) News Corp. Rent-A-Center, Inc. Time Warner, Inc. (Cost $13,350,188 ) Consumer Staples - 14.6% Archer-Daniels-Midland Co. Costco Wholesale Corp. CVS Caremark Corp. Energizer Holdings, Inc. Harbinger Group, Inc. (3) Ingredion, Inc. Kellogg Co. Procter & Gamble Co./The Safeway, Inc. TreeHouse Foods, Inc. (3) Walgreen Co. (Cost $17,666,952 ) Energy - 10.4% Bristow Group, Inc. C&J Energy Services, Inc. (3) Chevron Corp. ConocoPhillips Hess Corp. HollyFrontier Corp. Marathon Petroleum Corp. Tesoro Corp. Valero Energy Corp. (Cost $12,723,985 ) Financials - 15.4% Aflac, Inc. Cash America International, Inc. CNO Financial Group, Inc. First American Financial Corp. First Cash Financial Services, Inc. (3) FNB Corp. HCC Insurance Holdings, Inc. JPMorgan Chase & Co. Loews Corp. MB Financial, Inc. Popular, Inc. (3) Prudential Financial, Inc. Reinsurance Group of America, Inc. State Street Corp. Travelers Companies, Inc./The Unum Group Wells Fargo & Co. (Cost $18,792,048 ) Healthcare - 15.7% Becton, Dickinson and Co. Bio-Rad Laboratories, Inc. (3) Cardinal Health, Inc. Chemed Corp. Cigna Corp. Eli Lilly & Co. Hill-Rom Holdings, Inc. Humana, Inc. LifePoint Hospitals, Inc. (3) Magellan Health Services, Inc. (3) Medtronic, Inc. Omnicare, Inc. PAREXEL International Corp. (3) STERIS Corp. Thermo Fisher Scientific, Inc. UnitedHealth Group, Inc. Zimmer Holdings, Inc. (Cost $19,219,184 ) Industrials - 10.5% 3M Co. AECOM Technology Corp. (3) Alliant Techsystems, Inc. Avery Dennison Corp. Curtiss-Wright Corp. Danaher Corp. Deluxe Corp. EMCOR Group, Inc. Jacobs Engineering Group, Inc. (3) Manpowergroup, Inc. Northrop Grumman Corp. Tetra Tech, Inc. (3) Textron, Inc. Trinity Industries, Inc. (Cost $12,793,928 ) Information Technology - 17.0% Avnet, Inc. (3) Brocade Communications Systems, Inc. (3) Cisco Systems, Inc. Cognizant Technology Solutions Corp. (3) Computer Sciences Corp. CoreLogic, Inc. (3) EMC Corp. (3) Google, Inc. (3) Hewlett-Packard Co. (3) International Business Machines Corp. j2 Global, Inc. Lexmark International, Inc. Motorola Solutions, Inc. Oracle Corp. Plexus Corp. (3) Tech Data Corp. (3) Unisys Corp. (3) Western Digital Corp. Western Union Co. Xerox Corp. Zebra Technologies Corp. (3) (Cost $20,446,845 ) Materials - 0.5% International Paper Co. (Cost $546,158 ) Utilities - 0.3% Portland General Electric Co. UGI Corp. (Cost $353,737 ) Total Common Stocks (Cost $115,893,025 ) Money Market Registered Investment Companies - 4.3% Meeder Money Market Fund - Institutional Class, 0.15% (4) Total Money Market Registered Investment Companies (Cost $5,457,239 ) Floating Rate Demand Notes - 0.0% Caterpillar Financial Power Investment Floating Rate Demand Note, 0.60%, 4/1/2013 (5) Total Floating Rate Demand Notes (Cost $1,876 ) U.S. Government Obligations - 0.4% U.S. Treasury Bill, 0.13%, due 6/6/2013 (6) Total U.S. Government Obligations (Cost $499,918 ) Total Investments - 100.0% (Cost $121,852,058 Liabilities less Other Assets - (0.0%) ) Total Net Assets - 100.0% Trustee Deferred Compensation (7) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $115,153 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 expiring June 2013, notional value $390,675 1 Total Futures Contracts 1 Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of March 31, 2013 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (8) Level 1 - Quoted Prices $ $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $ $ The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Cost for federal income tax purposes of $121,941,071 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation $ Unrealized depreciation $ ) Net unrealized appreciation (depreciation) $ Represents non-income producing securities. Investment in affiliate. The yield shown represents the 7-day yield in effect at March 31, 2013. Floating rate security. The rate shown represents the rate in effect at March 31, 2013. Pledged as collateral on futures contracts. Assets of affiliates to the Muirfield Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation of the instrument. Schedule of Investments March 31, 2013 (unaudited) Dynamic Growth Fund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 95.7% Consumer Discretionary - 11.0% Children's Place Retail Stores, Inc./The (3) Comcast Corp. Gap, Inc./The Lear Corp. Leggett & Platt, Inc. Macy's, Inc. Mohawk Industries, Inc. (3) News Corp. Time Warner, Inc. (Cost $8,638,882 ) Consumer Staples - 15.3% Archer-Daniels-Midland Co. Costco Wholesale Corp. CVS Caremark Corp. Energizer Holdings, Inc. Ingredion, Inc. Kellogg Co. Procter & Gamble Co./The Safeway, Inc. Walgreen Co. (Cost $12,007,268 ) Energy - 9.8% Chevron Corp. ConocoPhillips Hess Corp. Marathon Petroleum Corp. Tesoro Corp. Valero Energy Corp. (Cost $7,767,827 ) Financials - 15.3% Aflac, Inc. CNO Financial Group, Inc. First American Financial Corp. FNB Corp. HCC Insurance Holdings, Inc. JPMorgan Chase & Co. Loews Corp. Prudential Financial, Inc. Reinsurance Group of America, Inc. State Street Corp. Travelers Companies, Inc./The Unum Group Wells Fargo & Co. (Cost $12,269,491 ) Healthcare - 16.0% Becton, Dickinson and Co. Bio-Rad Laboratories, Inc. (3) Celgene Corp. (3) Chemed Corp. Cigna Corp. Eli Lilly and Co. Humana, Inc. Magellan Health Services, Inc. (3) Medtronic, Inc. PAREXEL International Corp. (3) STERIS Corp. Thermo Fisher Scientific Inc. UnitedHealth Group, Inc. Zimmer Holdings Inc. (Cost $12,636,548 ) Industrials - 9.9% 3M Co. AECOM Technology Corp. (3) Avery Dennison Corp. Danaher Corp. Jacobs Engineering Group, Inc. (3) Northrop Grumman Corp. Tetra Tech, Inc. (3) Textron, Inc. Trinity Industries, Inc. (Cost $7,909,358 ) Information Technology - 17.7% Cisco Systems, Inc. Cognizant Technology Solutions Corp. (3) Computer Sciences Corp. CoreLogic, Inc. (3) EMC Corp. (3) Google, Inc. (3) Hewlett-Packard Co. (3) International Business Machines Corp. Motorola Solutions, Inc. Oracle Corp. Tech Data Corp. (3) Western Digital Corp. Western Union Co. Xerox Corp. Zebra Technologies Corp. (3) (Cost $14,008,572 ) Materials - 0.6% International Paper Co. (Cost $446,239 ) Utilities - 0.1% Portland General Electric Co. UGI Corp. (Cost $88,699 ) Total Common Stocks (Cost $75,772,884 ) Money Market Registered Investment Companies - 3.3% Meeder Money Market Fund - Institutional Class, 0.15% (4) Total Money Market Registered Investment Companies (Cost $2,661,950 ) Floating Rate Demand Notes - 0.0% Caterpillar Financial Power Investment Floating Rate Demand Note, 0.60%, 4/1/2013 (5) Total Floating Rate Demand Notes (Cost $269 ) U.S. Government Obligations - 0.4% U.S. Treasury Bill, 0.13%, due 6/6/2013 (6) Total U.S. Government Obligations (Cost $299,951 ) Total Investments - 99.4% (Cost $78,735,054 Other Assets less Liabilities - 0.6% Total Net Assets - 100.0% Trustee Deferred Compensation (7) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $67,675 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 expiring June 2013, notional value $3,516,075 9 Total Futures Contracts 9 Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of March 31, 2013 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (8) Level 1 - Quoted Prices $ $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $ $ The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Cost for federal income tax purposes of $78,754,605 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation $ Unrealized depreciation $ ) Net unrealized appreciation (depreciation) $ Represents non-income producing securities. Investment in affiliate. The yield shown represents the 7-day yield in effect at March 31, 2013. Floating rate security. The rate shown represents the rate in effect at March 31, 2013. Pledged as collateral on futures contracts. Assets of affiliates to the Dynamic Growth Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation of the instrument. Schedule of Investments March 31, 2013 (unaudited) Aggressive Growth Fund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 94.0% Consumer Discretionary - 10.8% ANN, Inc. (3) Brunswick Corp. Children's Place Retail Stores, Inc./The (3) Comcast Corp. Cooper Tire & Rubber Co. Jarden Corp. Leggett & Platt, Inc. Live Nation Entertainment, Inc. (3) Macy's, Inc. Mohawk Industries, Inc. (3) New York Times Co./The (3) Rent-A-Center, Inc. Time Warner, Inc. (Cost $5,571,068 ) Consumer Staples - 14.1% Archer-Daniels-Midland Co. Costco Wholesale Corp. Energizer Holdings, Inc. Harbinger Group, Inc. (3) Ingredion, Inc. JM Smucker Co./The Kellogg Co. Procter & Gamble Co./The Safeway, Inc. TreeHouse Foods, Inc. (3) Walgreen Co. (Cost $7,105,864 ) Energy - 9.9% Bristow Group, Inc. C&J Energy Services, Inc. (3) HollyFrontier Corp. Marathon Petroleum Corp. Tesoro Corp. Valero Energy Corp. (Cost $5,327,323 ) Financials - 15.1% Aflac, Inc. Cash America International, Inc CNO Financial Group, Inc. First American Financial Corp. First Cash Financial Services, Inc. (3) FNB Corp. HCC Insurance Holdings, Inc. JPMorgan Chase & Co. Popular, Inc. (3) Reinsurance Group of America, Inc. StanCorp Financial Group, Inc. State Street Corp. Travelers Companies, Inc./The Unum Group (Cost $7,729,213 ) Healthcare - 15.7% Becton, Dickinson and Co. Bio-Rad Laboratories, Inc. (3) Charles River Laboratories International, Inc. (3) Chemed Corp. Health Management Associates, Inc. (3) Hill-Rom Holdings, Inc. Humana, Inc. LifePoint Hospitals, Inc. (3) Magellan Health Services, Inc. (3) Medtronic, Inc. Omnicare, Inc. PAREXEL International Corp. (3) STERIS Corp. Thermo Fisher Scientific, Inc. UnitedHealth Group, Inc. Zimmer Holdings, Inc. (Cost $8,017,357 ) Industrials - 9.8% 3M Co. Alliant Techsystems, Inc. Avery Dennison Corp. Curtiss-Wright Corp. Danaher Corp. Deluxe Corp. EMCOR Group, Inc. Manpowergroup, Inc. Northrop Grumman Corp. Tetra Tech, Inc. (3) Textron, Inc. (Cost $5,010,415 ) Information Technology - 17.7% Acxiom Corp. (3) Avnet, Inc. (3) Cisco Systems, Inc. Computer Sciences Corp. CoreLogic, Inc. (3) EMC Corp. (3) Google, Inc. (3) International Business Machines Corp. j2 Global, Inc. Lexmark International, Inc. Oracle Corp. Plexus Corp. (3) Tech Data Corp. (3) Unisys Corp. (3) Western Digital Corp. Western Union Co. Xerox Corp. Zebra Technologies Corp. (3) (Cost $9,284,966 ) Materials - 0.4% International Paper Co. (Cost $171,462 ) Utilities - 0.5% Portland General Electric Co. UGI Corp. (Cost $244,247 ) Total Common Stocks (Cost $48,461,915 ) Money Market Registered Investment Companies - 5.4% Meeder Money Market Fund - Institutional Class, 0.15% (4) Total Money Market Registered Investment Companies (Cost $2,831,460 ) Floating Rate Demand Notes - 0.0% Caterpillar Financial Power Investment Floating Rate Demand Note, 0.60%, 4/1/2013 (5) 30 30 Total Floating Rate Demand Notes (Cost $30 ) 30 U.S. Government Obligations - 0.6% U.S. Treasury Bill, 0.13%, due 6/6/2013 (6) Total U.S. Government Obligations (Cost $299,951 ) Total Investments - 100.0% (Cost $51,593,356 Other Assets less Liabilities - 0.0% Total Net Assets - 100.0% Trustee Deferred Compensation (7) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $39,135 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 expiring June 2013, notional value $3,125,400 8 Total Futures Contracts 8 Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of March 31, 2013 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (8) Level 1 - Quoted Prices $ $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $ $ The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Cost for federal income tax purposes of $51,642,790 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation $ Unrealized depreciation $ ) Net unrealized appreciation (depreciation) $ Represents non-income producing securities. Investment in affiliate. The yield shown represents the 7-day yield in effect at March 31, 2013. Floating rate security. The rate shown represents the rate in effect at March 31, 2013. Pledged as collateral on futures contracts. Assets of affiliates to the Aggressive Growth Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation of the instrument. Schedule of Investments March 31, 2013 (unaudited) Balanced Fund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 67.2% Consumer Discretionary - 7.7% Brunswick Corp. Children's Place Retail Stores, Inc./The (3) Comcast Corp. Cooper Tire & Rubber Co. Home Depot, Inc./The Lear Corp. Leggett & Platt, Inc. Live Nation Entertainment, Inc. (3) Mohawk Industries, Inc. (3) News Corp. Rent-A-Center, Inc. Time Warner, Inc. (Cost $7,070,208 ) Consumer Staples - 9.9% Archer-Daniels-Midland Co. Costco Wholesale Corp. CVS Caremark Corp. Energizer Holdings, Inc. Harbinger Group, Inc. (3) Ingredion, Inc. Kellogg Co. Procter & Gamble Co./The Safeway, Inc. TreeHouse Foods, Inc. (3) Walgreen Co. (Cost $8,900,261 ) Energy - 7.4% Bristow Group, Inc. C&J Energy Services, Inc. (3) Chevron Corp. ConocoPhillips Hess Corp. HollyFrontier Corp. Marathon Petroleum Corp. Tesoro Corp. Valero Energy Corp. (Cost $6,763,080 ) Financials - 10.9% Aflac, Inc. Cash America International, Inc CNO Financial Group, Inc. First American Financial Corp. First Cash Financial Services, Inc. (3) FNB Corp. HCC Insurance Holdings, Inc. JPMorgan Chase & Co. Loews Corp. MB Financial, Inc. Popular, Inc. (3) Prudential Financial, Inc. Reinsurance Group of America, Inc. State Street Corp. Travelers Companies, Inc./The Unum Group Wells Fargo & Co. (Cost $9,942,251 ) Healthcare - 11.2% Becton, Dickinson and Co. Bio-Rad Laboratories, Inc. (3) Cardinal Health, Inc. Chemed Corp. Cigna Corp. Eli Lilly and Co. Hill-Rom Holdings, Inc. Humana, Inc. LifePoint Hospitals, Inc. (3) Magellan Health Services, Inc. (3) Medtronic, Inc. Omnicare, Inc. PAREXEL International Corp. (3) STERIS Corp. Thermo Fisher Scientific, Inc. UnitedHealth Group, Inc. Zimmer Holdings, Inc. (Cost $10,248,599 ) Industrials - 7.4% 3M Co. AECOM Technology Corp. (3) Alliant Techsystems, Inc. Avery Dennison Corp. Curtiss-Wright Corp. Danaher Corp. Deluxe Corp. EMCOR Group, Inc. Jacobs Engineering Group, Inc. (3) Manpowergroup, Inc. Northrop Grumman Corp. Tetra Tech, Inc. (3) Textron, Inc. Trinity Industries, Inc. (Cost $6,775,677 ) Information Technology - 12.2% Avnet, Inc. (3) Brocade Communications Systems, Inc. (3) Cisco Systems, Inc. Cognizant Technology Solutions Corp. (3) Computer Sciences Corp. CoreLogic, Inc. (3) EMC Corp. (3) Google, Inc. (3) Hewlett-Packard Co. (3) International Business Machines Corp. j2 Global, Inc. Lexmark International, Inc. Motorola Solutions, Inc. Oracle Corp. Plexus Corp. (3) Tech Data Corp. (3) Unisys Corp. (3) Western Digital Corp. Western Union Co. Xerox Corp. Zebra Technologies Corp. (3) (Cost $10,877,419 ) Materials - 0.3% International Paper Co. (Cost $290,166 ) Utilities - 0.2% Portland General Electric Co. UGI Corp. (Cost $188,023 ) Total Common Stocks (Cost $61,055,684 ) Registered Investment Companies - 28.8% Federated Bond Fund iShares iBoxx $ Investment Grade Corporate Bond Fund Pimco Investment Grade Corporate Bond Fund Pimco Total Return Exchange-Traded Fund Vanguard Intermediate-Term Corporate Bond ETF Total Registered Investment Companies (Cost $26,476,461 ) Money Market Registered Investment Companies - 3.6% Meeder Money Market Fund - Institutional Class, 0.15% (4) Total Money Market Registered Investment Companies (Cost $3,365,553 ) Floating Rate Demand Notes - 0.0% Caterpillar Financial Power Investment Floating Rate Demand Note, 0.60%, 4/1/2013 (5) Total Floating Rate Demand Notes (Cost $825 ) U.S. Government Obligations - 0.5% U.S. Treasury Bill, 0.13%, due 6/6/2013 (6) Total U.S. Government Obligations (Cost $499,886 ) Total Investments - 100.1% (Cost $91,398,409 Liabilities less Other Assets - (0.1%) ) Total Net Assets - 100.0% Trustee Deferred Compensation (7) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $55,086 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 expiring June 2013, notional value $1,172,025 3 Total Futures Contracts 3 Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of March 31, 2012 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (8) Level 1 - Quoted Prices $ $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $ $ The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Cost for federal income tax purposes of $91,403,591 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ Represents non-income producing securities. Investment in affiliate. The yield shown represents the 7-day yield in effect at March 31, 2013. Floating rate security. The rate shown represents the rate in effect at March 31, 2013. Pledged as collateral on futures contracts. Assets of affiliates to the Balanced Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation of the instrument. Schedule of Investments March 31, 2013 (unaudited) Strategic Growth Fund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 77.1% Consumer Discretionary - 6.2% Brunswick Corp. Children's Place Retail Stores, Inc./The (3) Comcast Corp. Cooper Tire & Rubber Co. Jarden Corp. Lear Corp. Leggett & Platt, Inc. Live Nation Entertainment, Inc. (3) Macy's, Inc. Mohawk Industries, Inc. (3) New York Times Co./The (3) Rent-A-Center, Inc. Time Warner, Inc. (Cost $5,069,084 ) Consumer Staples - 6.2% Archer-Daniels-Midland Co. Costco Wholesale Corp. Energizer Holdings, Inc. Harbinger Group, Inc. (3) Ingredion, Inc. Safeway, Inc. TreeHouse Foods, Inc. (3) Walgreen Co. (Cost $4,888,739 ) Energy - 15.0% Bristow Group, Inc. C&J Energy Services, Inc. (3) Chevron Corp. CVR Energy, Inc. Hess Corp. HollyFrontier Corp. Marathon Petroleum Corp. Tesoro Corp. Valero Energy Corp. (Cost $12,496,208 ) Financials - 21.0% Aflac, Inc. Apartment Investment & Management Co. (4) Cash America International, Inc. CBL & Associates Properties, Inc. (4) CNO Financial Group, Inc. Extra Space Storage, Inc. (4) First Cash Financial Services, Inc. (3) FNB Corp. HCC Insurance Holdings, Inc. Liberty Property Trust (4) MB Financial, Inc. Ocwen Financial Corp. (3) Popular, Inc. (3) Potlatch Corp. (4) Reinsurance Group of America, Inc. RLJ Lodging Trust (4) StanCorp Financial Group, Inc. Strategic Hotels & Resorts, Inc. (3)(4) Travelers Companies, Inc./The Weyerhaeuser Co. (4) (Cost $17,089,782 ) Healthcare - 6.1% Bio-Rad Laboratories, Inc. (3) Chemed Corp. Hill-Rom Holdings, Inc. Humana, Inc. Magellan Health Services, Inc. (3) Medtronic, Inc. PAREXEL International Corp. (3) STERIS Corp. UnitedHealth Group, Inc. (Cost $5,056,668 ) Industrials - 5.9% AECOM Technology Corp. (3) Alliant Techsystems, Inc. Deluxe Corp. EMCOR Group, Inc. Manpowergroup, Inc. Northrop Grumman Corp. Tetra Tech, Inc. (3) Textron, Inc. (Cost $4,741,781 ) Information Technology - 8.7% Acxiom Corp. (3) Avnet, Inc. (3) Brocade Communications Systems, Inc. (3) CA, Inc. Cisco Systems, Inc. Computer Sciences Corp. j2 Global, Inc. Lexmark International, Inc. Motorola Solutions, Inc. Oracle Corp. Plexus Corp. (3) Tech Data Corp. (3) Unisys Corp. (3) Western Digital Corp. Western Union Co. Xerox Corp. Zebra Technologies Corp. (3) (Cost $7,017,331 ) Materials - 4.7% Commercial Metals Co. Greif, Inc. International Paper Co. Owens-Illinois, Inc. (3) Packaging Corp. of America Reliance Steel & Aluminum Co. Sonoco Products Co. (Cost $3,627,188 ) Telecommunication Services - 1.5% AT&T, Inc. Frontier Communications Corp. Telephone and Data Systems, Inc. Verizon Communications, Inc. (Cost $1,287,279 ) Utilities - 1.8% Edison International MGE Energy, Inc. Portland General Electric Co. UGI Corp. (Cost $1,409,556 ) Total Common Stocks (Cost $62,683,616 ) Registered Investment Companies - 17.4% iShares MSCI EAFE Index Fund iShares MSCI Emerging Markets Index Fund Oppenheimer Developing Markets Fund Oppenheimer International Growth Fund Total Registered Investment Companies (Cost $13,402,824 ) Money Market Registered Investment Companies - 4.4% Meeder Money Market Fund - Institutional Class, 0.15% (5) Total Money Market Registered Investment Companies (Cost $3,692,422 ) Floating Rate Demand Notes - 0.0% Caterpillar Financial Power Investment Floating Rate Demand Note, 0.60%, 4/1/2013 (6) Total Floating Rate Demand Notes (Cost $298 ) U.S. Government Obligations - 0.4% U.S. Treasury Bill, 0.13%, due 6/6/2013 (7) Total U.S. Government Obligations (Cost $299,951 ) Total Investments - 99.3% (Cost $80,079,111 Other Assets less Liabilities - 0.7% Total Net Assets - 100.0% Trustee Deferred Compensation (8) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $48,907 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 expiring June 2013, notional value $4,688,100 12 Total Futures Contracts 12 Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of March 31, 2013 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (9) Level 1 - Quoted Prices $ $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $ $ The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Cost for federal income tax purposes of $80,178,061 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ Represents non-income producing securities. Real estate investment trust. Investment in affiliate. The yield shown represents the 7-day yield in effect at March 31, 2013. Floating rate security. The rate shown represents the rate in effect at March 31, 2013. Pledged as collateral on futures contracts. Assets of affiliates to the Strategic Growth Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation of the instrument. Schedule of Investments March 31, 2013 (unaudited) Quantex Fund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 98.2% Consumer Discretionary - 26.2% Abercrombie & Fitch Co. Apollo Group, Inc. (3) AutoNation, Inc. (3) Best Buy Co., Inc. Big Lots, Inc. (3) Cablevision Systems Corp. D.R. Horton, Inc. Darden Restaurants, Inc. Expedia, Inc. Fossil, Inc. (3) GameStop Corp. Gannett Co., Inc. Garmin, Ltd. Goodyear Tire & Rubber Company/The H&R Block, Inc. Harman International Industries, Inc. Hasbro, Inc. International Game Technology Interpublic Group of Cos., Inc./The J.C. Penney Co., Inc. Leggett & Platt, Inc. Netflix, Inc. (3) Scripps Networks Interactive TripAdvisor, Inc. (3) Urban Outfitters, Inc. (3) Washington Post Co./The (Cost $7,364,820 ) Consumer Staples - 5.6% Constellation Brands, Inc. (3) Crimson Wine Group, Ltd. (3) Dean Foods Co. (3) Hormel Foods Corp. Safeway, Inc. Tyson Foods, Inc. (Cost $1,301,810 ) Energy - 6.4% Diamond Offshore Drilling, Inc. Helmerich & Payne, Inc. Nabors Industries, Ltd. Newfield Exploration Co. (3) QEP Resources, Inc. Rowan Cos. (3) WPX Energy, Inc. (3) (Cost $2,245,060 ) Financials - 17.6% Apartment Investment & Management Co. (4) Assurant, Inc. Cincinnati Financial Corp. Comerica, Inc. E*TRADE Financial Corp. (3) Federated Investors, Inc. First Horizon National Corp. Genworth Financial, Inc. Hudson City Bancorp, Inc. Huntington Bancshares, Inc. Legg Mason, Inc. Leucadia National Corp. NASDAQ OMX Group, Inc./The People's United Financial, Inc. Torchmark Corp. Unum Group Wells Fargo & Co. Preferred (3) 1 0 Zions Bancorporation (Cost $5,010,604 ) Healthcare - 5.0% DENTSPLY International, Inc. Hospira, Inc. (3) Patterson Cos., Inc. PerkinElmer, Inc. Tenet Healthcare Corp. (3) (Cost $1,345,085 ) Industrials - 11.0% Avery Dennison Corp. Cintas Corp. Dun & Bradstreet Corp./The Iron Mountain, Inc. Jacobs Engineering Group, Inc. (3) Pitney Bowes, Inc. Quanta Services, Inc. (3) Robert Half International, Inc. Ryder System, Inc. Snap-on, Inc. Xylem, Inc. (Cost $3,196,061 ) Information Technology - 11.8% Advanced Micro Devices, Inc. (3) BMC Software, Inc. (3) Electronic Arts, Inc. (3) First Solar, Inc. (3) FLIR Systems, Inc. Harris Corp. Jabil Circuit, Inc. JDS Uniphase Corp. (3) LSI Corp. (3) Molex, Inc. SAIC, Inc. Teradyne, Inc. (3) Total System Services, Inc. (Cost $4,001,118 ) Materials - 7.3% Allegheny Technologies, Inc. Bemis Co., Inc. Cliffs Natural Resources, Inc. International Flavors & Fragrances, Inc. MeadWestvaco Corp. Owens-Illinois, Inc. (3) Sealed Air Corp. United States Steel Corp. (Cost $2,508,866 ) Telecommunication Services - 2.6% Frontier Communications Corp. MetroPCS Communications, Inc. Windstream Corp. (Cost $918,533 ) Utilities - 4.7% AGL Resources, Inc. Integrys Energy Group, Inc. Pepco Holdings, Inc. Pinnacle West Capital Corp. TECO Energy, Inc. (Cost $1,457,409 ) Total Common Stocks (Cost $29,349,366 ) Money Market Registered Investment Companies - 1.4% Meeder Money Market Fund - Institutional Class, 0.15% (5) Total Money Market Registered Investment Companies (Cost $485,860 ) U.S. Government Obligations - 0.3% U.S. Treasury Bill, 0.13%, due 6/6/2013 (6) Total U.S. Government Obligations (Cost $99,984 ) Total Investments - 99.9% (Cost $29,935,210 Other Assets less Liabilities - 0.1% Total Net Assets - 100.0% Trustee Deferred Compensation (7) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund 96 Total Trustee Deferred Compensation (Cost $40,061 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors Mid Cap 400 E-Mini expiring June 2013, notional value $805,700 7 Total Futures Contracts 7 Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of March 31, 2013 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (8) Level 1 - Quoted Prices $ $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $ $ The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Cost for federal income tax purposes of $30,094,064 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation $ Unrealized depreciation $ ) Net unrealized appreciation (depreciation) $ Represents non-income producing securities. Real estate investment trust. Investment in affiliate. The yield shown represents the 7-day yield in effect at March 31, 2013. Pledged as collateral on Futures Contracts. Assets of affiliates to the Quantex Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Schedule of Investments March 31, 2013 (unaudited) Utilities & Infrastructure Fund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 99.9% Electric Utility - 13.1% General Electric Co. ITC Holdings Corp. MDU Resources Group, Inc. Northeast Utilities (Cost $3,704,544 ) Natural Gas Distribution - 15.1% Energy Transfer Equity, L.P. MarkWest Energy Partners, L.P. National Grid PLC - ADR (3) ONEOK, Inc. Williams Companies, Inc./The (Cost $3,465,623 ) Oil Exploration & Production - 9.4% Energen Corporation Ensco PLC - ADR (3) EQT Corp. (Cost $2,715,201 ) Pipelines - 20.0% Enterprise Products Partners, L.P. Kinder Morgan Energy Partners, L.P. National Fuel Gas Co. Questar Corp. Spectra Energy Corp. (Cost $4,768,266 ) Telecommunication Services - 22.4% American Tower Corp. AT&T, Inc. Corning, Inc. QUALCOMM, Inc. Telephone and Data Systems, Inc. Verizon Communications, Inc. Vodafone Group PLC - ADR (3) (Cost $6,753,068 ) Utility Services - 15.9% ABB Limited - ADR (3) Black Hills Corp. Fluor Corp. NiSource, Inc. Siemens AG - ADR (3) UGI Corp. (Cost $4,360,568 ) Water Utility - 4.0% American Water Works Co., Inc. (Cost $818,256 ) Total Common Stocks (Cost $26,585,526 ) Money Market Registered Investment Companies - 0.2% Meeder Money Market Fund - Institutional Class, 0.15% (4) Total Money Market Registered Investment Companies (Cost $75,161 ) Total Investments - 100.1% (Cost $26,660,687 Liabilities less Other Assets - (0.1%) ) Total Net Assets - 100.0% Trustee Deferred Compensation (5) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $40,809 ) Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of March 31, 2013 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (6) Level 1 - Quoted Prices $ $
